Citation Nr: 9907084	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-49 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hallux valgus.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a bilateral foot 
disorder as a result of surgical treatment at a Department of 
Veterans Affairs (VA) facility in October 1977.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1943 to September 
1945 and from July 1947 to June 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1996 and October 1997 rating determinations 
of a VA Regional Office (RO).  


FINDINGS OF FACT

1.  In a January 1986 Board decision, it was determined that 
the veteran's hallux valgus was not aggravated during active 
service.  

2.  The evidence received since the Board's 1986 decision is 
either duplicative, cumulative, or not probative, and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.

3.  The claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151, is not supported by competent medical 
evidence that the veteran incurred additional disability as a 
result of surgical treatment at a VA medical facility.



CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for hallux valgus is not new and material 
and the claim is not reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability of a bilateral foot 
disorder as a result of surgical treatment received at a VA 
medical facility in October 1977 is not well grounded.  38 
U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time to the Board's January 
1986 decision was as follows:

The veteran's service medical records show that she was 
examined in October 1942  for entrance into the Women's Army 
Auxiliary Corps.  Mild hallux valgus was noted.  Treatment 
notes dated in November 1942 indicate that the veteran had a 
corn between the fourth and fifth toes.  The veteran was told 
to change her shoes and was excused from drilling for several 
days.  The veteran introduced into the record a copy of a 
prescription which appears to be dated in November 1942 which 
notes that she had hallux valgus and should be permitted to 
wear civilian shoes.  

The veteran was examined in July 1943 for Women's Army Corps 
enlistment purposes.  Disability of the feet was not 
reported.  In October 1943, the veteran was treated for a 
tender big toe of the left foot.  She was also treated for an 
ingrown toenail in October 1943.  In July 1945, an ingrown 
toenail on the right great toe was removed.  The veteran's 
separation examination dated in September 1945 noted mild 
bilateral hallux valgus which was symptomatic.  

During physical examination in July 1947 for reenlistment 
purposes, it was noted that the veteran had mild, bilateral 
hallux valgus.  In June 1948, she was examined for separation 
purposes and hallux valgus was not reported. 

The veteran was accorded a VA examination in August 1949.  At 
that time, there were no reported complaints referable to 
hallux valgus.  The feet were not examined.  

The veteran was hospitalized at a VA medical facility in May 
and June 1962.  It was noted that there were no deformities 
of the lower extremities.  

The veteran was accorded a VA examination in November 1974.  
At that time, she complained of stiffness and aching in her 
feet.  X-rays of the feet showed bilateral chronic symmetric 
valgus and bilateral pes planus, chronic.  The diagnoses were 
bunions, bilateral hallux valgus, and pes planus.  

The veteran was accorded a personal hearing in May 1984.  At 
that time, she testified that during service she was allowed 
to wear civilian shoes due to the hallux valgus.  The veteran 
testified that subsequent to service she wore special shoes 
due to her disability.  Following separation from service, 
she recalled that she first sought medical treatment for 
bilateral hallux valgus in the 1960's, at a VA medical 
facility.  

The veteran was accorded a VA orthopedic examination in July 
1985.  At that time, she complained of left foot pain.  She 
also reported multiple surgeries to her feet.  On 
examination, the veteran was observed to walk without a limp.  
It was noted that she could walk better in her bare feet.  
Physical examination revealed bilateral pes planus and 
minimal tenderness and prominence of the left mediotarsal 
heads.  There was full range of motion and mobility of all 
joints of the feet with the exception of the distal great 
phalanges.  The examiner concluded that the veteran 
complaints were secondary to pes planus and that he would 
consider neuroma as the etiology of the pain.  

VA outpatient treatment records dated from April to September 
1991 show that the veteran was seen with complaints of hallux 
nails and pain.  

The Board's January 1986 decision was based on findings that 
the hallux valgus had pre-existed service, that symptoms 
reported in service were acute and transitory, and that there 
had been no aggravation of the pre-existing hallux valgus in 
service.

Evidence submitted since the January 1986 Board decision is 
as follows:

The veteran has submitted a copy of the prescription dated in 
November 1942 noting that the veteran should be permitted to 
wear civilian shoes.  

A VA hospital summary dated in October 1977 shows that the 
veteran reportedly had bilateral hallux valgus that had 
recently become symptomatic to the point of almost being 
incapacitating.  During hospitalization she underwent a 
bilateral bunionectomy with first metatarsal osteotomies.  
The diagnoses included bilateral hallux valgus. 

A VA hospital summary dated in December 1978 shows that the 
veteran was reportedly been well until three months prior to 
admission when she had developed hypesthesias between the web 
space of toes one and two and the medial aspect of toe two on 
the left foot.  The veteran underwent Silastic implantation 
metatarsophalangeal joint, left big toe, with proximal 
phalanx resection, proximal aspect left big toe.  Neuroma 
resection, medial aspect, left big toe.

A VA hospital summary dated in December 1981 shows that 
veteran underwent a removal of Silastic implant left great 
toe metaphalangeal joint with fascial arthroplasty and 
pinning of joint, and excision of Morton's neuroma second web 
space, and partial condylectomy second metatarsal head.  

In statements dated in September and October 1982, service 
acquaintances of the veteran reported that they recalled that 
she had dental problems in service.

Outpatient treatment records dated in January 1996 show that 
the veteran was seen with complaints of painful elongated 
nails and ingrown nail on the right big toe.

The veteran was accorded a personal hearing in April 1998.  
At that time, she testified that her bilateral foot 
condition, prior to service was mild.  She reported that she 
underwent a physical examination and was found fit for duty.  
The veteran testified that her government issued shoes 
aggravated her disability during basic training.  She 
testified that she was allowed to wear civilian shoes 
thereafter.  She reported that her disability gradually 
worsened over the years.  The veteran reported treatment and 
surgeries for the disability.  She testified that her feet 
were painful and sensitive.  She reported that her activities 
were limited because she could not stand for any length of 
time.  The veteran testified that she had no post service 
injuries.  The veteran's spouse confirmed the problems, and 
surgeries, resulting from the veteran's foot disabilities.

New and Material Analysis

Once a claim for service connection has been denied by a 
decision of the Board, that determination is final. New and 
material evidence must be presented to reopen the case prior 
to further consideration of the claim. See 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (1998).

The veteran's claim of entitlement to service connection was 
first denied in a January 1975 RO decision.  However, she was 
awarded nonservice connected pension.  She did not appeal 
that decision.  A subsequent request to reopen the claim was 
denied in November 1983.  The veteran was notified of the 
1983 decision by letter dated November 29, 1983.  She duly 
filed a timely substantive appeal.  In March 1985, the  Board 
remanded the case for further development.  In January 1986, 
the Board denied the veteran's claim on the merits. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the January 1986 Board decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since our previous decision disallowing 
the veteran's claim in January 1986.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999; Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured
with respect to a claim that has been finally denied, the 
claim will be reopened, and the Board will determine, based 
on all the evidence of record in support of the claim, and 
presuming credibility thereof, whether the claim is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the case will be decided on the merits, but 
only after the Board has determined that the VA's duty to
assist under 38 U.S.C.A. § 5107 has been fulfilled.  The 
Court noted in Elkins and Winters that the ruling in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.  Thus, if the Board 
determines that additionally submitted evidence is "new and 
material," it must reopen the claim and perform the second 
and third steps in the three-step analysis, evaluating claim 
for well-groundedness in view of all the evidence, both new 
and old, and, if appropriate, evaluating the claim on the 
merits.  See Elkins, No. 97-1534 (U.S. Vet. App. February 17, 
1999) and Winters v. West, No. 97-2180 (U.S. Vet. App. 
February 17, 1999).

Thirty-eight U.S.C.A. § 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim." 
"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

The evidence obtained since the last final disallowance 
consists of a duplicate of the 1942 prescription.  This 
evidence is duplicative of evidence previously of record. VA 
outpatient treatment reports show treatment, for conditions 
not currently at issue.  This evidence is not probative.  
Other records show treatment for foot disorders long after 
service.  This evidence is essentially cumulative in that 
there was evidence of treatment for foot disorders long after 
service at the time of the Board's January 1986 decision.

The VA hospital records again show treatment for foot 
disabilities that became symptomatic long after service.  
These records do not relate to any basis for the prior denial 
of benefits.  They do not relate the foot disabilities to 
service or show that the pre-existing hallux valgus was 
aggravated in service.  As such these reports are not so 
significant that they must be considered in order to fairly 
adjudicate the veteran's claim.

The veteran's hearing testimony repeats contentions 
previously made or reports events previously considered.  
This evidence is therefor, cumulative of evidence previously 
considered.

The lay statements from service acquaintances are new in that 
such statements report events not previously considered.  
However, they are not probative because they do not contain 
information referable to the claimed foot disorder.  

In sum, all of the evidence received since the Board's 
January 1986 decision is duplicative, cumulative or not 
probative of the issue at hand.  Therefore, new and material 
evidence has not been received and the claim is not reopened.

Entitlement to Benefits Pursuant to 38 U.S.C.A. § 1151

As reported above, the veteran underwent surgical treatment 
at the VA Hospital in Long Beach, California for bilateral 
hallux valgus in October 1977.  A long history of bilateral 
bunions recently becoming progressively more symptomatic was 
reported.  The veteran was noted to tolerate the procedure 
well.  After surgery, the veteran was taken to the recovery 
room awake and in satisfactory condition.  There were no 
complications noted.  On discharge, the veteran was in 
bilateral short walking cast. 

The December 1978 VA hospital report noted that three months 
prior to admission, the veteran had developed hypesthesia 
between the first and second toes of the her left foot.  On 
examination, hallux rigidus, left foot with neuroma medial 
and lateral aspect of left big toe was noted.  The veteran 
underwent elective left big toe surgery including proximal 
phalanx resection, proximal phalanx resection, proximal 
phalanx resection, proximal aspect with insertion of silastic 
implant at the metatarsophalangeal joint, left big toe and 
neurolysis of neuroma formation, medial aspect, left big toe.

The veteran reportedly tolerated the procedure well and had 
an uncomplicated postoperative course.  She received two days 
of intravenous Keflin antibiotic postoperative.  On the third 
postoperative day, the veteran had dressings removed and 
wound examined which was noted to be healing without 
complications.  On the fourth postoperative day, she 
ambulated safely and independently with crutches nonweight 
bearing, left leg.  On the fifth postoperative day, the 
veteran was eating a regular diet well, afebrile, with 
minimal complaints of left foot pain and was discharged for 
outpatient follow-up.

The VA hospital summary dated in December 1981 shows that the 
veteran presented with complaints of pain over the left great 
metaphalangeal joint and base of second and third metatarsal 
heads.  The veteran's past medical history was noted status 
post bilateral bunionectomy with opening wedge osteotomies of 
first metatarsals in 1977 and status post proximal phalanx 
resection, silastic implant size three, neurolysis excision 
of neuroma of left great toe for neuromas and hallux rigidus 
in December 1978.  

On examination, the left great toe was noted to have a well 
healed incision over the medial aspect.  There was tenderness 
over the proximal interphalangeal joint, nontender to range 
of motion, with decreased sensation to distal tip.  There was 
two plus tenderness over third metatarsal head.  There was no 
web space tenderness.  Subsequently, the veteran underwent 
removal of silastic implant left great toe metaphalangeal 
joint with fascial arthroplasty and pinning of joint, 
excision of Morton's neuroma second web space, partial 
condylectomy second metatarsal head.  She tolerated the 
procedure without complications.  There were no complications 
reported during the hospitalization.  The veteran remained 
afebrile complaining only of mild neck pain.  

The veteran was accorded a personal hearing in April 1998.  
The veteran testified that while the surgery on the right 
foot was successful, she has had to undergo additional 
surgeries on her left foot.  She testified that she felt that 
the initial surgery was inadequate and therefore caused the 
need for additional surgeries.  The veteran reported pain and 
sensitivity in the left foot.  Additionally, she testified 
that activities were restricted and that she could not stand 
for any length of time.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  The United States Supreme 
Court ultimately affirmed this decision.  Brown v. Gardner, 
115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve. 
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized. In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358 (b),(c).

The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. 'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1998).  Since the veteran's claim was pending at the time of 
the statutory change, she is entitled to application of the 
version most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). claim.

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for § 1151 benefits would also require 
that the veteran submit competent evidence in support of her 
assertion that VA treatment caused additional disability. 
Ross v. Derwinski, 3 Vet. App. 141 (1992).

In the instant case, the record shows that the veteran 
underwent surgery at a VA hospital in 1977.  The record is, 
however, entirely negative for competent medical evidence 
that the veteran incurred any additional disability resulting 
from training, hospitalization, medical or surgical 
treatment, or examination by the VA. 38 U.S.C.A. § 1151.

The veteran contends that her left, foot disorder was 
aggravated by her VA surgery in October 1977, December, 1978, 
and December 1981.  However, as a lay person she is not 
competent to offer an opinion as to medical causation.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Grivois, 6 Vet. App. 
at 140; Grottveit, 5 Vet. App. at 93.  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

While the veteran is competent to assert that pain and 
sensitivity in her left foot increased following her October 
1977 surgery, she is not competent to relate the increase to 
VA treatment.  In this regard the veteran's assertion that 
the 1977 surgery was "botched" is not considered competent.

There is no competent medical evidence that the treatment 
performed at a VA medical facility in October 1977 or 
thereafter caused the veteran to incur any additional 
disability.  The veteran had a long history of hallux valgus.  
In essence, the Board finds that the veteran has provided no 
competent medical evidence to show that VA hospitalization, 
medical or surgical treatment, resulted in aggravation of her 
left foot disorder.

The Board concludes that the claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for bilateral foot disorder as 
a result of treatment received at a VA medical facility, 
pursuant to 38 U.S.C.A. § 1151, is not well grounded.

Where claims are not well grounded, VA does not have a 
statutory duty to assist the claimant further in developing 
facts pertinent to the claim. 38 U.S.C.A. § 5107.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for hallux valgus is not 
reopened.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral foot disorder as a result of 
surgical treatment at a VA facility in October 1977 is 
denied.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

- 14 -


- 7 -


